IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,816



                       EX PARTE OMAR MILES WHITE, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 07-CR-28960-B IN THE 117TH DISTRICT COURT
                          FROM NUECES COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to failure to comply

with registration requirements and was sentenced to four years’ imprisonment. He did not appeal his

conviction.

        Applicant contends, inter alia, that his plea was involuntary because the sentence agreed to

in the plea bargain and assessed by the trial court was not authorized by law. Applicant pleaded

guilty to a third-degree felony, but the proper offense level for his offense was a state jail felony. The
                                                                                                   2

trial court has entered findings of fact and recommends granting relief, and the findings and

recommendation are supported by the record provided to this Court.

       Relief is therefore granted. The judgment in cause no. 07-CR-2896-B in the 117th Judicial

District Court of Nueces County is set aside, and Applicant is remanded to the custody of the sheriff

of Nueces County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 13, 2012
Do Not Publish